Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Nassau County Department of Public Works, dated February 27, 1986, which found him guilty, inter alia, of insubordination to his superiors, and, in addition to the 30-day period of suspension already served by the petitioner, demoted him from the position of laborer II to laborer I.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
*430Based upon the record before us, we conclude that there was substantial evidence to support the charges of which the petitioner was found guilty (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176). Contrary to the petitioner’s argument, the Department did not have a duty to warn the petitioner that his conduct was improper prior to bringing a proceeding against him.
Finally, based upon the petitioner’s pattern of continuing improper behavior and persistent lack of respect for supervisory personnel, the penalty of demotion was not so excessive as to shock the conscience (see, e.g., Matter of Di Vito v State of New York, 48 NY2d 761; Matter of Short v Nassau County Civ. Serv. Commn., Ill AD2d 854). Niehoff, J. P., Weinstein, Fiber and Harwood, JJ., concur.